Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00857-CV

                                In the Interest of J.L.A., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02800
                          Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED May 7, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice